United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       July 3, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 02-51286
                            Summary Calendar



                         RENEE SHEREE O’CAROLAN,

                                                    Plaintiff-Appellant,

                                    versus

             TATE PURYEAR; TODD RIFFE; ROLAND CUNNINGHAM;
         JOHN DOES 1-10; WILLIAM DON MANTAGUE, Individually,
                      and as Hays County Sheriff,

                                                   Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. A-02-CV-41-SS
                          --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Renee     Sheree   O’Carolan    (O’Carolan)   appeals   the    district

court’s grant of summary judgment to the defendants on her civil

rights complaint filed pursuant to 42 U.S.C. § 1983 in Texas state

court.    She argues that her petition was timely filed and served

under the Federal Rules of Civil Procedure, which she contends

should be applied in this case.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 02-51286
                                    -2-

      The Federal Rules of Civil Procedure “apply to civil actions

removed to the United States district courts from the state courts

and   govern   procedure    after    removal.”     FED. R. CIV. P.    81(c)

(emphasis added); see also Matter of Meyerland, 960 F.2d 512, 520

(5th Cir. 1992) (en banc) (“A case removed from state court simply

comes into the federal system in the same condition in which it

left the state system.”).       Accordingly, because O’Carolan’s case

originated     in   state   court,   and   the   events   relevant   to   its

timeliness occurred prior to its removal, the Federal Rules of

Civil Procedure do not govern the issue whether O’Carolan tolled

the applicable statute of limitations while her case was pending in

Texas state court.      See FED. R. CIV. P. 81(c); Meyerland, 960 F.2d

at 520.   Because O’Carolan’s claim is time barred in state court,

Hainsler v. Mainka, 807 S.W.2d 3, 5 (Tex. App. Corpus Christi

1991), it is also time barred here.

      AFFIRMED.